 



Exhibit 10.19

AMENDMENT NO. 1 TO AMENDMENT AND RESTATEMENT OF
SHAREHOLDER AGREEMENT

     THIS AMENDMENT NO. 1 TO AMENDMENT AND RESTATEMENT OF SHAREHOLDER AGREEMENT
(this “Amendment No. 1”) is entered into as of the 7th day of April, 2005 by and
among IRWIN HOME EQUITY CORPORATION (the “Corporation”), IRWIN FINANCIAL
CORPORATION (“Irwin Financial”) and ELENA DELGADO (“Delgado”) for the purpose of
amending that certain Shareholder Agreement among the parties hereto as of
October 8, 1996, as amended and restated as of December 22, 2004 (the
“Shareholder Agreement”). Capitalized terms not otherwise defined herein have
the same meanings as specified in the Shareholder Agreement.

     WHEREAS, the parties entered into the Shareholder Agreement under
circumstances and for reasons set forth more particularly in the Recitals
contained in the Shareholder Agreement, and

     WHEREAS, on March 18, 2005, the Corporation exercised its Call right under
the Shareholder Agreement to repurchase the Delgado Shares; and

     WHEREAS, the parties desire to amend the Call exercise and purchase
provisions contained in Section 2.01 (“Call Right”) to better reflect the
original intent of the parties.

     NOW THEREFORE, in consideration of the mutual promises contained herein and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

     1. Amendment to Section 2.01. The fourth sentence of Section 2.01 of the
Shareholder Agreement is, effective as of March 18, 2005, deleted and replaced
with the following:

     “In the event that the Corporation exercises its Call with respect to the
remaining 3.64 shares, the purchase price (“Repurchase Price”) for each Delgado
Share to be purchased pursuant to the Call Notice shall be equal to the “Fair
Market Value” thereof as defined and to be determined in accordance with
Section 2.02 hereof, plus interest thereon from December 31, 2004 to the Call
Closing Date at two percent (2.0%) over the national prime rate as reported in
The Wall Street Journal as of the last business day of each month (the “National
Prime Rate”).”

     2. Effect on Shareholder Agreement. The Shareholder Agreement is and shall
continue to be in full force and effect and is hereby in all respect ratified
and confirmed.

     3. Counterparts. This Amendment No. 1 may be executed in counterparts, each
of which shall be deemed an original and all of which, when taken together,
shall constitute one and the same agreement.

 



--------------------------------------------------------------------------------



 



     4. Governing Law. This Amendment No. 1 shall be governed by and construed
in accordance with the laws of the State of Indiana.

     IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment
No. 1 as of the date first written above.

            IRWIN HOME EQUITY CORPORATION:
      By:   /s/ Thomas D. Washburn               Thomas D. Washburn       
       Chairman     

            IRWIN FINANCIAL CORPORATION:
      By:   /s/ Gregory F. Ehlinger              Gregory F. Ehlinger       
     Senior Vice President and
         Chief Financial Officer     

            DELGADO:
      By:   /s/ Elena Delgado               Elena Delgado             

 